LETTERHEAD OF: BALLARD SPAHR ANDREWS & INGERSOLL, LLP JUSTIN P. KLEIN Direct Dial: (215) 864-8606 Personal Fax: (215) 864-9166 E-Mail: Kleinj@ballardspahr.com February 11, 2008 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention:Jim B. Rosenberg Senior Assistant Chief Accountant Re: Harleysville Group Inc. Form 10-K for the Fiscal Year Ended December 31, Filed March 9, 2007 File No. 000-14697 Ladies and Gentlemen: We are pleased to provide this additional response letter on behalf of Harleysville Group Inc. (“Registrant” or the “Company”) to the Staff’s comments, as conveyed in a voicemail message from Sasha Parikh to the undersigned regarding the Registrant’s Form 10-K filed on March 9, 2007 (the “2006 10-K”).In accordance with that message, the Registrant agrees to provide certain information in future Form 10-K filings that responds to each of the Staff’s comments to the 2006 10-K.Such information will be substantially in the same form as each of the Registrant’s responses to the Staff’s comments to the 2006 10-K. *** In addition, the Registrant hereby acknowledges that: · the Registrant is responsible for the adequacy and accuracy of the disclosure in our 2006 10-K; Securities and Exchange Commission February 11, 2008 Page 2 · comments from the Staff of the U.S. Securities and Exchange Commission (the “Commission”) or changes to disclosure in response to Staff comments in the 2006 10-K do not foreclose the Commission from taking any action with respect to the 2006 10-K; and · the Registrant may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Securities and Exchange Commission February 11, 2008 Page 3 Please direct any questions or comments to me at (215) 864-8606. Sincerely, /s/ JUSTIN P. KLEIN Justin P.
